IN THE SUPREME COURT OF THE STATE OF NEVADA


                CHARLES LAM, INDIVIDUALLY AND         No. 83730
                DERIVATIVELY ON BEHALF OF
                TRAN ENTERPRISES, LLC, A NEVADA
                LIMITED LIABILITY COMPANY, AND
                AS TRUSTEE OF THE NT
                REVOCABLE LIVING TRUST DATED
                THE 15TH OF OCTOBER 2009,              FILED
                Appellant,
                vs.                                    FEB 1 2022
                P. STERLING KERR, INDIVIDUALLY                EROWN
                                                                E C,OU
                AND AS TRUSTEE OF THE NT
                LEGACY TRUST, DATED THE 15TH                 Gail(

                DAY OF OCTOBER 2009; NHU THAN
                FOUNDATION, INC., A NEVADA NON-
                PROFIT CORPORATION; AND COURT
                APPOINTED RECEIVER, ROBERT
                ANSARA OF DUNHAM TRUST
                COMPANY,
                Respondents.
                CHARLES LAM, INDIVIDUALLY AND       .7 No. 83908
                DERIVATWELY ON BEHALF OF
                TRAN ENTERPRISES, LLC, A NEVADA
                LIMITED LIABILITY COMPANY, AND
                AS TRUSTEE OF THE NT
                REVOCABLE LIVING TRUST DATED
                THE 15TH OF OCTOBER 2009,
                Appellant,
                vs.
                P. STERLING KERR, INDIVIDUALLY
                AND AS TRUSTEE OF THE NT
                LEGACY TRUST, DATED THE 15TH
                DAY OF OCTOBER 2009; NHU TRAN
                FOUNDATION, INC., A NEVADA NON-
                PROFIT CORPORATION; AND COURT
                APPOINTED RECEIVER, ROBERT
                ANSARA OF DUNHAM TRUST
                COMPANY,
                Res s ondents.
SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                               0         82_
                          ORDER GRANTING MOTION FOR RECONSIDERATION,
                         TRANSFERRING DOCUMENTS, AND ADMINISTRATIVELY
                               CLOSING APPEAL IN DOCKET NO. 83908

                                The appeal in Docket No. 83908 was docketed in this court on
                    December 14, 2021, without payment of the requisite filing fee. On that
                    same day, this court issued a notice directing appellant to pay the filing fee
                    or demonstrate compliance with NRAP 24 within 14 days. Because
                    appellant had not complied, on January 13, 2022, the appeal in Docket No.
                    83908 was dismissed by way of a clerk's order.
                                On January 27, 2022, appellant filed a motion regarding the
                    filing fee. The motion is construed as a motion for reconsideration of the
                    clerk's order dismissing the appeal in Docket No. 83908. See NRAP 27(c)(3).
                    Appellant explains that he did not anticipate having to pay an additional
                    filing fee because he filed his notice of appeal as an amended notice of appeal
                    and the order denying reconsideration was entered after he filed the notice
                    of appeal from the final judgment.
                                Upon further review, we conclude the appeal in Docket No.
                    83908 was improperly docketed as a new matter. Appellant filed his
                    "Opposition to Stipulation and Order to Approve First and Final Accounting
                    and Petition to Approve Accounting; Approve Trustee Fees; and Approve
                    Attorney Fees and Costs or In the Alternative, Motion for Reconsideration
                    of Order Approved [sic] Such Stipulation" (motion for reconsideration). on
                    September 1, 2021. Because the motion for reconsideration was filed within
                    28 days from service of the written notice of entry of the district court's
                    "Stipulation and Order to Approve First and Final Accounting," stated the
                    grounds for the motion with particularity, and requested substantive
                    alteration of that order, the motion for reconsideration had "NRCP 59(e)
SUPREME COURT
       OF
    NEVADA
                                                           2
101 1947A cslibt,
status, with tolling effect under NRAP 4(a)(4)(C)." AA Primo Builders v.
Washington, 126 Nev. 578, 585, 245 P.3d 1190, 1195 (2010). Appellant
properly filed an amended notice of appeal from the order resolving the
motion for reconsideration and an additional filing fee •was not required.
See NRAP (a)(4), (6), (7).
            In light of the above, the unopposed motion for reconsideration
is granted and the clerk's order dismissing the appeal in Docket No. 83908
is vacated. The clerk of this court shall transfer the documents in Docket
No. 83908 to Docket No. 83730 and administratively close the appeal in
Docket No. 83908.
            It is so ORDERED.



                                                                C.J.



cc:   Hon. Mark R. Denton, District Judge
      Charles Lam
      Solomon Dwiggins & Freer, Ltd.
      Lee Kiefer & Park, LLP
      Marquis Aurbach Coffing
      Eighth District Court Clerk




                                    3